State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522345
________________________________

In the Matter of NALDY
   RODRIGUEZ,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


     Naldy Rodriguez, Cape Vincent, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto expunged from
petitioner's institutional record and petitioner's inmate account
was never charged the $5 mandatory surcharge. In view of this,
petitioner has received all the relief to which he is entitled
and the appeal must be dismissed as moot (see Matter of Makas v
                              -2-                  522345

Venettozzi, 138 AD3d 1342, 1342-1343 [2016]; Matter of Rizzuto v
Prack, 137 AD3d 1381, 1382 [2016]). As the record discloses that
petitioner was assessed a $15 reduced filing fee, he is entitled
to a refund of that amount (see Matter of Clark v New York State
Dept. of Corr. & Community Supervision, 138 AD3d 1331, 1332
[2016]).

      Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court